

114 SRES 288 ATS: Commemorating October 22, 2015, as the 50th anniversary of the enactment of the Highway Beautification Act of 1965. 
U.S. Senate
2015-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 288IN THE SENATE OF THE UNITED STATESOctober 19, 2015Mr. Alexander (for himself and Mr. Udall) submitted the following resolution; which was referred to the Committee on Environment and Public WorksOctober 22, 2015Committee discharged; considered and agreed toRESOLUTIONCommemorating October 22, 2015, as the 50th anniversary of the enactment of the Highway
			 Beautification Act of 1965. 
	
 Whereas, on October 22, 1965, President Lyndon B. Johnson signed the Highway Beautification Act of 1965 (Public Law 89–285; 79 Stat. 1028), also known as Lady Bird's Bill, to protect the public investment in [public] highways, to promote the safety and recreational value of public travel, and to preserve natural beauty;
 Whereas, earlier in 1965, President Johnson convened a White House Conference on Natural Beauty that recommended, among other things, certain highway beautification actions;
 Whereas, at the signing of the Highway Beautification Act of 1965 (Public Law 89–285; 79 Stat. 1028), President Johnson stated: This bill does not represent everything that we wanted. It does not represent what we need. It does not represent what the national interest requires. But it is a first step, and there will be other steps. For though we must crawl before we walk, we are going to walk.;
 Whereas, since inception, the National Highway System has expanded to, as of October 2015, over 220,000 miles stretching across the United States; and
 Whereas the national vision led by President Johnson and Lady Bird Johnson for a more beautiful highway system should be remembered and renewed: Now, therefore, be it
	
 That the Senate— (1)recognizes the legacy and vision of President Lyndon B. Johnson and Lady Bird Johnson on the 50th anniversary of the enactment of the Highway Beautification Act of 1965 (Public Law 89–285; 79 Stat. 1028);
 (2)commends the organizations, volunteers, and businesses that work to support the vision of a more beautiful United States;
 (3)recognizes that beautiful highways and scenic byways— (A)promote—
 (i)economic development; and (ii)national and international tourism; and
 (B)reflect the best of the United States; and (4)renews the previous commitment of the Senate to—
 (A)protect the public investment in public highways; (B)promote the safety and recreational value of public travel; and
 (C)preserve the natural beauty of the United States.